Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Combined Bahner (US PG Pub No. 2009/0013965) and Ludwig (US PG Pub No. 2005/0263130) teach
A carburetor assembly comprising: 
a control unit, 
an air channel, 
a throttle valve, 
a choke valve, 
a pulsed fuel valve, and 
a fuel supply line running between the pulsed fuel valve and a fuel outlet that is arranged to supply fuel to air running in the air channel, and 
a rotation angle detector assembly, 
wherein the control unit is adapted to control the fuel valve to supply fuel in accordance with a certain start setting, 
wherein the choke valve is configured to can be open or closed in said certain start setting, 
wherein the rotation angle detector assembly comprises: 
a throttle detector part that is at least indirectly mounted to a throttle shaft that is connected to the throttle valve such that the throttle detector part is arranged to rotate together with the throttle valve,
a choke detector part that is at least indirectly mounted to a choke shaft that is connected to the choke valve such that the choke detector part is arranged to rotate together with the choke valve, 
However the prior art of record fails to show or adequately teach
a sensor device that is connected to the control unit and is configured to be affected by the throttle detector part and the choke detector part such that the sensor device provides different output signals to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE C JIN/Primary Examiner, Art Unit 3747